Exhibit 10.1

EXECUTION COPY

WAIVER AND AMENDMENT NO. 2

TO CREDIT AGREEMENT

THIS WAIVER AND AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as
of March 15, 2013, is made by and among Great Lakes Dredge & Dock Corporation
(the “Borrower”), the other “Credit Parties” from time to time party to the
Credit Agreement referred to and defined below (together with the Borrower, the
“Credit Parties”), the Lenders (as defined below) signatory hereto and Wells
Fargo Bank, National Association, as Swingline Lender, an Issuing Lender and the
Administrative Agent (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement referred to and defined below.

W I T N E S S E T H:

WHEREAS, the Borrower, the other Credit Parties, the financial institutions from
time to time party thereto (collectively, the “Lenders”) and the Administrative
Agent are parties to that certain Credit Agreement, dated as of June 4, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”);

WHEREAS, (a) Events of Default have occurred under Sections 10.01(d)(i) and
(f) of the Credit Agreement due to the failure of the Borrower to maintain a
Consolidated Fixed Charge Coverage Ratio greater than 1.25 to 1.00 as of the
last day of the fiscal quarter ended December 31, 2012 in accordance with
Section 9.14(b) of the Credit Agreement and Section 9.5(b) of the Wells Fargo
Agreement, and (b) Events of Default may have occurred under Section 10.01(c) of
the Credit Agreement resulting from a representation, warranty, certification or
statement being incorrect or misleading when made due to the re-statement of
earnings and results of operations for the fiscal quarters ended June 30, 2012
and September 30, 2012 as have been disclosed to the Lenders prior to the date
hereof and any related delivery of financial statements, Compliance Certificates
or other certificates, or due to any certification as to the absence of a
Default or any Event of Default being untrue due to any of the Defaults or
Events of Default described above (hereinafter, collectively, referred to as the
“Specified Defaults”);

WHEREAS, the Borrower has requested that the Required Lenders, and subject to
the terms and conditions set forth herein the Required Lenders have agreed to,
waive the Specified Defaults; and

WHEREAS, the parties hereto have agreed, subject to the terms and conditions set
forth herein, to amend certain provisions of the Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrower, the other Credit
Parties, the Required Lenders and the Administrative Agent, such parties hereby
agree as follows:

Section 1. Waiver. Subject to the satisfaction of the conditions set forth in
Section 3 of this Amendment, the Required Lenders hereby waive the Specified
Defaults; provided that the Borrower’s actual Consolidated Fixed Charge Coverage
Ratio as of the last day of the fiscal quarter ended December 31, 2012 is no
less than 1.05 to 1.00.



--------------------------------------------------------------------------------

Section 2. Amendments to the Credit Agreement. Subject to the satisfaction of
each of the conditions set forth in Section 3 of this Amendment, the Credit
Agreement is hereby amended as follows:

(a) The definition of “Perfection Trigger Notice” set forth in Section 1.1 of
the Credit Agreement is hereby amended to replace the reference to “Exhibit B-1”
appearing therein with the reference “Exhibit A-1”.

(b) Section 2.4(b)(i) of the Credit Agreement is hereby amended to insert the
following proviso immediately at the end thereof:

; provided, however, if the Dollar Equivalent Amount of undrawn and outstanding
Letters of Credit exceeds 100% of the Aggregate Commitment after repayment of
all other Outstandings pursuant to the foregoing provisions, the Borrower agrees
to immediately Cash Collateralize such outstanding Letters of Credit to the
extent of such excess pursuant to the provisions of Section 10.2(b).

(c) Section 4.3(a) of the Credit Agreement is hereby amended by adding the
following proviso immediately at the end thereof:

and ; provided, further, that no Release Date can occur prior to the date on
which the Borrower has delivered to the Administrative Agent its audited
financial statements and related deliveries and Compliance Certificate required
by, and in accordance with, Sections 8.1(a) and 8.2(a) with respect to its
Fiscal Year ended December 31, 2013.

Section 3. Effectiveness of this Amendment; Conditions Precedent. The provisions
of Sections 1 and 2 of this Amendment shall be deemed to have become effective
as of the date first written above (the “Effective Date”), but such
effectiveness shall be expressly conditioned upon the Administrative Agent’s
receipt of each of the following, in each case, in form and substance reasonably
acceptable to the Administrative Agent:

(a) counterparts of this Amendment duly executed by the Borrower, the other
Credit Parties and the Required Lenders; and

(b) payment in full from the Borrower, in immediately available funds, of an
amendment fee for the account of each Lender executing and delivering a
counterpart signature page to this Amendment before 3:15 p.m. (Central time) on
March 15, 2013 (collectively, the “Consenting Lenders”) in an amount equal to
0.20% of such Consenting Lender’s Commitment.

Section 4. The Borrower hereby agrees to pay the Administrative Agent, for the
account of each Lender delivering a counterpart signature page to this Amendment
after the time specified in Section 3(b)(i) above, but before 5:00 p.m. (Central
time) on March 20, 2013 (collectively, the “Additional Consenting Lenders”), an
amendment fee in an amount equal to (a)

 

2



--------------------------------------------------------------------------------

with respect to each Additional Consenting Lender delivering a counterpart
signature page to this Amendment before 5:00 p.m. (Central time) on March 15,
2013, 0.20% of such Additional Consenting Lender’s Commitment, which amendment
fee shall be due and payable in full in cash on March 18, 2013 and (b) with
respect to each Additional Consenting Lender delivering a counterpart signature
page to this Amendment before 5:00 p.m. (Central time) on March 20, 2013, 0.15%
of such Additional Consenting Lender’s Commitment, which amendment fee shall be
due and payable in full in cash on March 20, 2013. The fees payable pursuant to
this Section 4 shall be fully earned and shall be paid in immediately available
funds.

Section 5. The Borrower, the Administrative Agent, the Swingline Lender and the
Required Lenders hereby agree that, notwithstanding anything to the contrary set
forth in Section 2.3(a) of the Loan Agreement, the Borrower may deliver a Notice
of Borrowing for the advance of a Swingline Loan on March 15, 2013 (the
“Swingline Advance Date”) not later than 3:15 p.m. (Central time) on such
Swingline Advance Date.

Section 6. Representations and Warranties.

(a) The Borrower and each other Credit Party hereby represents and warrants that
this Amendment and the Credit Agreement as amended hereby (collectively, the
“Amendment Documents”) constitute legal, valid and binding obligations of the
Borrower and the other Credit Parties enforceable against the Borrower and the
other Credit Parties in accordance with their terms.

(b) The Borrower and each other Credit Party hereby represents and warrants that
its execution and delivery of this Amendment, and the performance of the
Amendment Documents, have been duly authorized by all proper corporate or
limited liability company action, do not violate any provision of its
organizational documents, will not violate any law, regulation, court order or
writ applicable to it, and will not require the approval or consent of any
governmental agency, or of any other third party under the terms of any contract
or agreement to which it or any of its Affiliates is bound (which has not been
previously obtained), including without limitation, the Bonding Agreement, the
Wells Fargo Documents and the Note Indenture.

(c) The Borrower and each other Credit Party hereby represents and warrants that
after giving effect to the provisions of this Amendment, (i) no Default or Event
of Default has occurred and is continuing or will have occurred and be
continuing and (ii) all of the representations and warranties of the Borrower
and each other Credit Party contained in the Credit Agreement and in each other
Loan Document (other than representations and warranties which, in accordance
with their express terms, are made only as of an earlier specified date) are,
and will be, true and correct as of the date of its execution and delivery
hereof or thereof in all material respects as though made on and as of such
date.

Section 7. Reaffirmation, Ratification and Acknowledgment. The Borrower and each
other Credit Party hereby (a) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each Loan Document to
which it is a party, (b) agrees and acknowledges that such ratification and
reaffirmation is not a condition to the continued effectiveness of such Loan
Documents, (c) agrees that neither such ratification and reaffirmation, nor the
Administrative Agent’s, or any Lender’s solicitation of such ratification and

 

3



--------------------------------------------------------------------------------

reaffirmation, constitutes a course of dealing giving rise to any obligation or
condition requiring a similar or any other ratification or reaffirmation from
the Borrower or such other Credit Parties with respect to any subsequent
modifications to the Credit Agreement or the other Loan Documents and (d) agree
and acknowledge that a Perfection Trigger Event occurred on March 15, 2013,
thereupon rendering effective, among other things, each of the grants of
mortgages, liens and security interests by the Credit Parties contemplated by
the Security Documents. Except as modified hereby, the Credit Agreement is in
all respects ratified and confirmed, and the Credit Agreement as modified by
this Amendment shall be read, taken and so construed as one and the same
instrument. Each of the Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed. Neither the execution, delivery nor
effectiveness of this Amendment shall operate as a waiver of any right, power or
remedy of the Administrative Agent or the Lenders, or of any Default or Event of
Default (whether or not known to the Administrative Agent or the Lenders), under
any of the Loan Documents, except as specifically set forth herein. From and
after the effectiveness of this Amendment, (x) each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Credit Agreement, as amended hereby
and (y) all references to the Credit Agreement appearing in any other Loan
Document, or any other document, instrument or agreement executed and/or
delivered in connection therewith, shall mean and be a reference to the Credit
Agreement, as amended hereby.

Section 8. Release. In further consideration of the execution by the
Administrative Agent and the Required Lenders of this Amendment, to the extent
permitted by applicable law, the Borrower and each Credit Party, on behalf of
itself and all of its successors and assigns (collectively, the “Releasors”),
hereby completely, voluntarily, knowingly, and unconditionally release and
forever discharge the Administrative Agent, each Lender, each Issuing Lender,
the Swingline Lender, each of their advisors, professionals and employees, each
affiliate of the foregoing and all of their respective permitted successors and
assigns (collectively, the “Releasees”), from any and all claims, actions,
suits, and other liabilities, including, without limitation, any so-called
“lender liability” claims or defenses (collectively, “Claims”), whether arising
in law or in equity, which any of the Releasors ever had, now has or hereinafter
can, shall or may have against any of the Releasees for, upon or by reason of
any matter, cause or thing whatsoever from time to time occurred on or prior to
the date hereof, in any way concerning, relating to, or arising from (a) the
Credit Agreement or any of the other Loan Documents (including, without
limitation, with respect to the payment, performance, validity or enforceability
of the Borrower’s or any other Credit Party’s obligations thereunder, the liens
securing such obligations, or any or all of the terms or conditions of any Loan
Document), (b) the financial condition, business or operations of the Borrower
or any other Credit Party, and (c) the negotiation, documentation and execution
of this Amendment and any documents relating hereto, except for Claims
determined in a final and nonappealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Releasee. The Releasors hereby acknowledge that they have
been advised by legal counsel of the meaning and consequences of this release.

Section 9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

4



--------------------------------------------------------------------------------

Section 10. Administrative Agent’s Expenses. The Borrower hereby agrees to
promptly reimburse the Administrative Agent for all of the reasonable and
documented out-of-pocket expenses (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent) it has heretofore or
hereafter incurred or incurs in connection with the preparation, negotiation and
execution of this Amendment and the other documents, agreements and instruments
contemplated hereby.

Section 11. Counterparts. This Amendment may be executed in counterparts, each
of which shall be an original and all of which when together shall constitute
one and the same agreement among the parties. Delivery of any executed
counterpart of a signature page of this Amendment by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart hereof.

[Remainder of page left intentionally blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

GREAT LAKES DREDGE & DOCK CORPORATION, as Borrower By:  

/s/ William S. Steckel

Name:   William S. Steckel Title:   Senior Vice President and Chief Financial
Officer

 

GREAT LAKES DREDGE & DOCK ENVIRONMENTAL, INC., as a Credit Party By:  

/s/ William S. Steckel

Name:   William S. Steckel Title:   Senior Vice President and Chief Financial
Officer

 

GREAT LAKES DREDGE & DOCK COMPANY, LLC, as a Credit Party By:  

/s/ William S. Steckel

Name:   William S. Steckel Title:   Senior Vice President and Chief Financial
Officer

 

DAWSON MARINE SERVICES COMPANY, as a Credit Party By:  

/s/ Catherine Hoffman

Name:   Catherine Hoffman Title:   President

 

Signature Page to

Waiver and Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

NASDI HOLDINGS CORPORATION, as a Credit Party By:  

/s/ William S. Steckel

Name:   William S. Steckel Title:   Chief Financial Officer

 

NASDI LLC, as a Credit Party By:  

/s/ William S. Steckel

Name:   William S. Steckel Title:   Vice President

 

FIFTY-THREE DREDGING CORPORATION, as a Credit Party By:  

/s/ Paul E. Dinquel

Name:   Paul E. Dinquel Title:   Vice President

 

YANKEE ENVIRONMENTAL SERVICES, LLC, as a Credit Party By:  

/s/ William S. Steckel

Name:   William S. Steckel Title:   Chief Financial Officer

 

TERRA CONTRACTING SERVICES, LLC, as a Credit Party By:  

/s/ William S. Steckel

Name:   William S. Steckel Title:   Senior Vice President and Chief Financial
Officer

 

Signature Page to

Waiver and Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Swingline
Lender and as a Lender

By:

 

/s/ Sushim Shah

Name:

  Sushim Shah

Title:

  VP

 

Signature Page to

Waiver and Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Jonathan M. Phillips

Name:   Jonathan M. Phillips Title:   Senior Vice President

 

Signature Page to

Waiver and Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

 

Name:  

 

Title:  

 

 

Signature Page to

Waiver and Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC., as a Lender By:  

 

Name:  

 

Title:  

 

 

Signature Page to

Waiver and Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

 

Name:  

 

Title:  

 

 

Signature Page to

Waiver and Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

MB FINANCIAL BANK, N.A., as a Lender By:  

/s/ Timothy E. Broccolo

Name:   Timothy E. Broccolo Title:   SVP

 

Signature Page to

Waiver and Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender

By:

 

 

Name:

 

 

Title:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Waiver and Amendment No. 2 to Credit Agreement